989 F.2d 505
2 A.D. Cases 624
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lee Roy KENT, Appellant,v.MISSOURI DEPARTMENT OF ELEMENTARY AND SECONDARY EDUCATIONAND DIVISION OF VOCATIONAL REHABILITATION, Appellee.
No. 92-2310EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 23, 1993.Filed:  March 17, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Lee Roy Kent brought this action against the Missouri Department of Elementary and Secondary Education (department) under the Americans with Disabilities Act.  See 42 U.S.C. §§ 12101-12213 (Supp.  II 1992).  The district court dismissed the action without prejudice because Kent had not received a right-to-sue letter from the Missouri Commission on Human Rights.  See 42 U.S.C. § 12117(a) (adopting filing requirements of 42 U.S.C. § 2000e-5(f)(1)).  Since filing this appeal, Kent has received a right-to-sue letter from the Missouri commission, an agent of the Equal Employment Opportunity Commission under a work-sharing agreement.  See 29 C.F.R. § 1601.13(c) (1990).  The department concedes that Kent has now exhausted his administrative remedies.  Thus, we remand for reinstatement of Kent's action.   See Jones v. American State Bank, 857 F.2d 494, 499-500 (8th Cir. 1988) (receiving a right-to-sue letter is not a jurisdictional prerequisite to filing an action, but rather, is a condition precedent curable after the action has commenced).